FILED
                           NOT FOR PUBLICATION                             NOV 03 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

HAROLD C. HALL,                                  No. 13-56441

              Plaintiff - Appellant,             D.C. No. 2:05-cv-01977-ABC-
                                                 AJW
  v.

CITY OF LOS ANGELES,                             MEMORANDUM*

              Defendant,

  and

MARK ARNESON, and KENNETH
CROCKER,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                      Argued and Submitted October 6, 2014
                              Pasadena, California

Before: EBEL,** KLEINFELD, and GRABER, Circuit Judges.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The Honorable David M. Ebel, Senior United States Circuit Judge for
the Tenth Circuit, sitting by designation.
      Plaintiff Harold C. Hall appeals the summary judgment entered in favor of

Defendants Mark Arneson and Kenneth Crocker. Reviewing de novo, Ford v. City

of Yakima, 706 F.3d 1188, 1192 (9th Cir. 2013) (per curiam), we affirm.

      Hall’s claim that his confession was coerced is barred by the doctrine of

issue preclusion. The state trial court reached its decision in Hall’s criminal

case—finding that his confession was knowing, intelligent, and voluntary—after a

full and fair process that involved a hearing, arguments, and a reasoned explanation

of the answer. After Hall was convicted, he appealed to the California Supreme

Court, which affirmed his judgment of conviction and thereby rejected the

argument that his confession was coerced. This court later ordered that a writ of

habeas corpus be granted, Hall v. Dir. of Corr. (Hall I), 343 F.3d 976, 985 (9th Cir.

2003) (per curiam), but on a completely different issue; no subsequent proceedings

have concluded either that the trial court’s voluntary-confession decision was

erroneous or that the court making the decision lacked jurisdiction or acted in some

other fundamentally invalid way, see Hall v. City of Los Angeles (Hall III), 697

F.3d 1059 (9th Cir. 2012); Hall v. City of Los Angeles (Hall II), No. 07-56853,

2009 WL 2020851 (9th Cir. July 13, 2009) (unpublished decision). Under

California law, therefore, the trial court’s decision on voluntariness was "final"

because it was no longer subject to direct appeal. See People v. Sims, 651 P.2d


                                           2
321, 332 (Cal. 1982) (defining finality under state law), superseded by statute on

other grounds as stated in Gikas v. Zolin, 863 P.2d 745, 751–52 (Cal. 1993);

People v. Cooper, 57 Cal. Rptr. 3d 389, 405–06 (Ct. App. 2007) (same). There is

no unfairness in applying issue preclusion in these circumstances. See Lucido v.

Superior Court, 795 P.2d 1223, 1226–27 (Cal. 1990) (looking to considerations of

public policy before applying issue preclusion).

      AFFIRMED.




                                          3